Citation Nr: 1504034	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from December 1990 to June 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.  He also had a period of Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2013, the Veteran, his spouse, and his sister testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  At the time of the Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA  reveals that, with the exception of the transcript of the September 2013 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The matter is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At his September 2013 Board hearing and in documents of record, the Veteran contends that he has a headache disorder that was either incurred during his first period of military service from August 1969 to August 1971, or aggravated by his service period of active duty from December 1990 to June 1991, to include as a result of his exposure to stress, vaccinations, burning oil wells, and chemicals coincident with his service in Southwest Asia.

A review of the record reveals that service treatment records from the Veteran's first period of active duty are unavailable.  However service treatment records during the Veteran's Reserve service reflect that, in June 1988, he complained of headaches following a loss of consciousness.  Additionally, in Reports of Medical History conducted in March 1985, February 1987, April 1991, and August 1995, the Veteran reported frequent or severe headaches.  It was noted that he had a history of cluster headaches.  Such also show that December 1990, prior to his deployment to Southwest Asia, he received a number of vaccinations, and, in April 1991, upon his return, he reported that he believed that he, or members of his unit, were exposed to chemical or germ warfare.  Additionally, a December 1990 Health Questionnaire for Dental Treatment reflects that the Veteran began to have headaches frequently in February 1990.  

Private and VA treatment records reflect that the Veteran reported the onset of headaches in 1968 during his childhood and teenage years.  Such also show that he received treatment for headaches from 1976 to 1981, in 1999, and from 2007 to 2011.   

In order to determine the nature and etiology of the Veteran's headaches, he was afforded a VA examination in December 2010 and two addendum opinions were obtained in October 2011.  In this regard, in December 2010, the VA examiner diagnosed chronic migraine headaches and opined that such were at least as likely than not related to headaches during military service and, therefore, are related to military service.  In support of such opinion, she indicated that there was extensive documentation in the record of headaches of similar etiology during military service and headaches as a chronic problem since a youth prior to military service.  In light of the contradictory nature of the opinion, addendums were obtained in October 2011.  In the first addendum, the examiner opined that there was no claimed or apparent aggravation of the headache condition by military service.  Specifically, she noted that the Veteran stated his headaches worsened only after military service and appear to have a greater tension component which would not relate to military service at all.  She further stated that there was no claimed or noted increase during military service.  The post-military headaches were described as daily and of a moderate to severe quality of mixed migraine and tension etiologies.  The examiner also noted that a March 1999 Gulf War examination did not reference any condition of service-related or aggravated headaches and there was no medical evidence of an exposure or exposure-related headache condition.  As such, she concluded that it was less likely than not that the Veteran's headache condition was aggravated by any even tor relationship to military service.  

In a second October 2011 addendum, the examiner stated, following a review of additional documentation from the record, severe, recurrent headaches were documented on military history and physicals from 1985 to 1995, but no specific baseline or worsening is described and none is apparent on the service treatment records.  Additionally, she noted that there was documentation from the private treatment records of a 1968 (teenage) onset of infrequent headaches with a worsening to daily headaches of a tension-type etiology mid-2008 that improved with treatment.  A CT scan of the head in April 2008 demonstrated a finding of congenital atresia, Circle of Willis, which is a variant, but otherwise was normal.  A MRI of the brain was normal.  The March 1999 Gulf War examination noted a history of "headaches since a youth that run in the family."  It was also documented that the Veteran died at age 60 with a history of prostate and headaches.  There was, however, no reference to any worsening of the headaches related to Gulf War service.  Therefore, the examiner concluded that that there was no medical evidence of disabling or debilitating headaches prior to, during, or since military service that are service-related or that were aggravated by any event or condition of military service. 

However, since such examination and addendums, the Veteran has submitted lay statements from a fellow servicemember in which he indicated that he recalled the Veteran experiencing very severe headaches that resulted in him missing work during his deployment in Southwest Asia.  Moreover, the Veteran submitted additional lay statements from his family and friends, to include through his spouse's and sister's testimony at the September 2013 Board hearing, wherein they report that his headaches increased in severity following his return from Southwest Asia.  Furthermore, in a November 2012 statement, Dr. Butler indicated that the Veteran had migraine headaches and he believed that in combat could contribute to such headaches.  Similarly, in a January 2013 statement, Dr. Feoktistov stated that he had treated the Veteran since April 2008 for migraine headaches and noted the Veteran's history of serving in a combat zone.  He then opined that it was possible that his headaches could have been caused by or exacerbated by his exposure to the many elements of war.  However, neither physician offered a complete rationale for their opinion and Dr. Feoktistov's opinion was speculative in nature.  Therefore, as the Veteran has presented evidence indicating that his headaches are either caused or aggravated by his military service, to include as a result of his service in Southwest Asia, the Board finds that a remand is necessary in order to afford him a new VA examination with an etiological opinion.   

The Board further finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In August 2012, the Veteran submitted to VA a copy of an August 2010 letter from his former employer, describing the effect of the Veteran's chronic headaches on his ability to perform his job.  The Veteran indicated the letter was written in support of a claim for Social Security disability benefits.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private health care providers.  The Board notes that the evidentiary record contains VA treatment records from the St. Louis VA Medical Center dated through October 2011.  However, neither the paper nor the paperless claims file contains any VA treatment records dated from October 2011 through the present.  Furthermore, the record reflects that the Veteran reported treatment from Dr. Butler beginning in 1997 and Western Baptist Hospital emergency room in September 2013.  While Dr. Butler submitted a statement in November 2012, records from his practice are not of record.  As such, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from October 2011 to the present, records from Dr. Butler dated from 1997 to the present, and records from Western Baptist Hospital emergency room in September 2013 should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran for records from Dr. Butler and Western Baptist Hospital, all outstanding records should be obtained, to include updated VA treatment records dated from October 2011 to the present, records from Dr. Butler dated from 1997 to the present, and records from Western Baptist Hospital emergency room in September 2013.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining any outstanding treatment records, afford the Veteran a VA examination with an appropriate medical professional to determine the current nature and etiology of his headaches.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail.

(A) The examiner should identify all current diagnoses referable to the Veteran's headaches, to include whether such are tension, migraine, cluster, or vascular in nature.

(B) For each currently diagnosed headache disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's first period of military service beginning in August 1969.  In this regard, the examiner should consider the Veteran's reports in medical records that such were present in 1968.

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed his first period of military service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that a current disorder pre-existed his first period of service, then the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service or, if such are migraine headaches, manifested within one year of his discharge in August 1971. 

(C) For each currently diagnosed headache disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's second period of military service beginning in December 1990.  In this regard, the examiner should consider the Veteran's reports in medical records that such were present in 1968.

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed his second period of military service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.    

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that a current disorder pre-existed his second period of service, then the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, or, if such are migraine headaches, manifested within one year of his discharge in June 1991.

In offering an opinion regarding such period of active duty, the examiner should consider the Veteran's, his fellow servicemember's, and his family and friends' report that his headaches increased in severity during such period of service, to specifically include his fellow servicemember's report that the Veteran experienced very severe headaches that resulted in him missing work during his deployment in Southwest Asia, as well as his own allegations that his headaches are due to exposure to stress, vaccinations, burning oil wells, and chemicals coincident with his service in Southwest Asia.  The examiner should also consider Dr. Butler's November 2012 and Dr. Feoktistov's January 2013 opinions that the Veteran's headaches were related to his service in Southwest Asia.   

(D) If the Veteran's headaches cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness as a result of his service in Southwest Asia, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(E) For each currently diagnosed headache disorder, the examiner should offer an opinion as to whether the disorder was caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA. 

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's and others' lay statements regarding the nature, onset, and continuity of symptomatology of his headaches, as well as the medical records, to include Dr. Butler's November 2012 and Dr. Feoktistov's opinions.  A complete rationale should be given for each opinion expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

